A car driven by Mrs. Angel collided with one of Wilkerson's trucks. In a trial to jury upon special issues damages to the Angel car were assessed at $199.96. Judgment was rendered accordingly against Wilkerson and he has appealed.
We have carefully considered the entire record and briefs and oral arguments in behalf of both parties, and have reached the conclusion that no reversible error is assigned and that the judgment is in accord with both substantial and legal justice. We therefore affirm the trial court's judgment upon the authority of San Antonio  A. P. R. Co. v. Gooch, Tex. Civ. App. 247 S.W. 917, in which this court, speaking through the late Chief Justice Key, said: "The questions presented in appellant's brief have all been carefully considered, and, as they present nothing new, and as this court is quite willing to comply with the recommendation of the American Bar Association, and the suggestion often made by attorneys generally (except in their own cases) to the effect that appellate courts decide more cases without written opinions, we refrain from writing an extended opinion, and announce that the judgment of the trial court is affirmed."
See also Associated Indemnity Corporation, v. Gatling, Tex. Civ. App.75 S.W.2d 294, the late Chief Justice Bickett writing for the San Antonio Court.
  Affirmed. *Page 133